DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glassel et al. US 5,143,575.

Claim 1, Glassel teaches a filter comprising:  a hollow canister (11) comprising a length and a diameter, a first end comprising an inlet (15) wherein the inlet has a first diameter, a second end comprising an outlet (16), wherein the outlet has a second diameter, wherein the second diameter is smaller than the first diameter (the outer diameter of the inlet is larger than the outer diameter of the outlet, fig. 1), and further wherein the second end has a retaining mechanism, a threaded nut, that is capable of retaining a line, a core pipe (19) disposed in a center of the canister, such that the core pipe is in fluid communication with the inlet and outlet, an exit point (23) located at a radial center of the core pipe that enables fluid to be filtered, the a filter element (17) comprising a plurality of pleats aligned so as to extend from the second end of the canister toward the first end of the canister, and wherein the filter element comprises substantially the entire interior area of the hollow canister, and a rolled seal (14) (fig. 1-3, 6, col. 3, lines 38-50). Glassel does not explicitly recite a retaining mechanism at the first end to retain a line but Glassel does teach the inlet being a connector (col. 3, lines 32-37). One of ordinary skill in the art would understand that a retaining mechanism would be inherently present at the first end to retain/connect a line in order for the inlet (15) to be in fluid communication with the system to which it is attached. If not inherently present, at the very least, a retaining mechanism would have been obvious to one of ordinary skill in the art as a way to connect an inlet line to the filter for the filter to function as a conduit filter in view of the second end having a threaded connection for connecting an outlet line (col. 3, lines 32-50, col. 4, lines 36-46).
Claims 5-7, Glassel further teaches the canister comprises a unitary construction, such that the canister sealing engages with a bottom plate (37) at the first end (fig. 1); the first and second ends are each comprised of plates (37, 13) that sealingly engage with the canister (fig. 1); and the rolled seam is disposed at the first end at (14) (fig. 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glassel et al. US 5,143,575.

Glassel teaches the filter of claim 1 and further teaches the outlet (16) comprises a threaded arrangement (41) that is configured to fasten and receive a fluid line (fig. 1, col. 4, lines 36-46) but does not teach the type of connection arrangement of the inlet. Providing threaded arrangements between a filter and a fluid line is a well-established technique as demonstrated by Glassel with respect to the outlet and would have been an obvious choice of connection between the inlet and a fluid line. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778